Exhibit Mikojo Incorporated Financial Statements 1)For the fiscal year ended June 30, 2008 (audited): Paritz & Company, P.A. 15 Warren Street, Suite 25 Hackensack, New Jersey 07601 (201)342-7753 Fax: (201) 342-7598 E-Mail: paritz @paritz.com Certified Public Accountants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Stockholders Mikojo Incorporated We have audited the accompanying balance sheets of Mikojo Incorporated (the “Company”) as of June 30, 2008 and the related statements of operations and other comprehensive income, changes in stockholders’ equity and cash flows for the period from inception (August 7, 2007) to June 30, 2008.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As shown on the accompanying balance sheet as of June 30, 2008, the Company’s current liabilities exceeded its current assets by $49,115 and its total liabilities exceeded its total assets by $40,039As of June 30, 2008 the Company has $16,781 in cash which may not be sufficient to fund future operations.These circumstances raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mikojo Incorporated. as of June 30, 2008, and the results of its operations and its cash flows for the period from inception (August 7, 2007) to June 30, 2008, in conformity with accounting principles generally accepted in the United States of America. /s/ Paritz & Company, P.A. Paritz & Company, P.A. Hackensack,
